Plaintiff alleges that defendants-appellants (collectively *607referred to as Colgate) created a hazardous condition by constructing a sidewalk bridge that allowed rain water to stream down its roof and enter the vestibule of the restaurant. Colgate made a prima facie showing that it did not create, nor did it have notice of, the slippery condition. Colgate submitted evidence that it was required to erect a sidewalk scaffold bridge and that the bridge was not intended to be waterproof. Furthermore, Colgate did not receive any complaints about water flowing from the sidewalk bridge into the vestibule area. Colgate also demonstrated that it was not required by statute or contract to provide for water drainage.
Plaintiff failed to raise a triable issue of fact to defeat Colgate’s prima facie showing. In opining that the sidewalk bridge was defectively designed, plaintiff’s expert did not specify any accepted industry standards or practices that were violated by Colgate (see Jones v City of New York, 32 AD3d 706, 707 [2006]). The record does not support the expert’s conclusion that Colgate violated New York City Administrative Code § 27-1021 (b) (7) (a); § 27-1009 (a) and § 27-1018 (a), as plaintiff was not injured by construction work, and wetness on outdoor walkways does not constitute a hazardous condition (see McGuire v 3901 Independence Owners, Inc., 74 AD3d 434 [2010]). Plaintiffs deposition testimony that it was “self-understood” that the sidewalk bridge was not “level,” that he “suppose[d]” the opening and closing of the restaurant’s door swept water from the sidewalk onto the vestibule floor, and that it was possible there were other sources of water, is mere speculation as to the cause of his fall, which is insufficient to defeat summary judgment (see Segretti v Shorenstein Co., E., 256 AD2d 234, 235 [1998]). Concur — Mazzarelli, J.R, Andrias, Catterson, Moskowitz and Román, JJ.